718 S.E.2d 400 (2011)
STATE of North Carolina
v.
Kevin Ernest LAMB.
No. 310P11.
Supreme Court of North Carolina.
November 9, 2011.
Daniel M. Blau, for Lamb, Kevin Ernest.
John W. Congleton, Assistant Attorney General, for State of N.C.
Scott Thomas, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 26th of July 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."